Citation Nr: 0003170	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-21 045	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) for additional disability, to include low 
back pain, difficulty ambulating, and bladder and fecal 
incontinence, as a result of a diskectomy performed at a VA 
facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.




FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1950 to July 1953, from October 1953 to October 1955, and 
from February 1958 to May 1961.

2.  In February 1999, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant's authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 1991); 38 C.F.R. 
§§ 20.202, 20.204(b), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (1999).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (1999).  In the present 
case, the appellant did not personally file his Substantive 
Appeal; rather, it was filed by his representative.  

The appellant has withdrawn this appeal and, hence, there 
remain no allegations of 

errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal, and it is dismissed without prejudice.


ORDER

The appeal is dismissed.




		
S. L. KENNEDY
	Member, Board of Veterans' Appeals


 



